DETAILED ACTION
This Office action is in response to the communication received on 1/27/22 concerning application no. 16/301,750.
Allowable Subject Matter
Claim(s) 1-11 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate nor render obvious the ordered combination of the elements recited in the claims.
Additionally, the claims define patent-eligible subject matter.  Although claims 1 and 8 recite judicial exceptions such as:
calculate a calibration function based on said time correlated bio impedance measurements, measured during said learning phase and on said RF radiation interaction measurements, measured during said learning phase,
adapting the calibration function used for adjusting subsequent bio impedance measurements using electric current passing between said plurality of electrodes according to at least one anatomical dimension of the target thorax area, and
determine a target thorax area value by conducting the subsequent bio impedance measurements using subsequent electrical currents passing in said target thorax area during an operational phase and adjusting said subsequent bio impedance measurements using said adapted calibration function,
the claims recite significantly more than what is well-known, routine, and conventional, as evidenced by:
a plurality of electrodes that measure bio impedance measurements using electrical currents passing between said plurality of electrodes in a target thorax area of a target, during a learning phase;
at least one radiofrequency (RF) sensor that measures RF radiation interaction measurements with said target thorax area during said learning phase; and
at least one processor executing code comprises conde instructions to: time correlate said bio impedance measurements, measured during said learning phase, with said RF radiation interaction measurements, measured during said learning phase, which are taken at the same time or about the same time.
The examiner could not find any evidence that satisfies the Berkheimer standard that these elements, as an ordered combination, are well-known, routine, and conventional.  As a result, the claims satisfy step 2B of the Alice/Mayo framework.  Therefore, the claims are patent-eligible under 35 U.S.C. 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791